Citation Nr: 1516754	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory problems, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a brain growth, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle twitching, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for fine shaking muscles, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fine polyneuropathy, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for stomach acid, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a loose bowel condition, to include as due to an undiagnosed illness.

11.  Entitlement to an initial compensable rating for service-connected hypertension.

12.  Entitlement to an initial rating in excess of 10 percent for hypertension. 


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989 and from August 1989 to January 1991.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, after receiving instructions pertaining to waivers of RO consideration of evidence, the Veteran waived, on the record, RO consideration of any evidence received after the most recent statement of the case.  38 C.F.R. § 20.1304. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. 

The issues for entitlement to service connection for headaches, joint pain, a memory problem, brain growth, muscle twitching and fine shaking muscles, polyneuropathy, sleep problems, stomach acid, and loose bowel condition and entitlement to an initial disability rating in excess of 10 percent for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure of 100 or greater; diastolic pressure of 110 or more, or systolic pressure of 200 or more, has not been shown at any time during the period on appeal.





CONCLUSION OF LAW

The criteria for a 10 percent initial disability rating for hypertension have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the Veteran's claim for a compensable initial rating for hypertension, the Board has granted entitlement to a higher 10 percent rating herein, and then remanded the issue of entitlement to an even higher initial rating for the entire period on appeal.  Therefore, the Board finds that any issue as to the duty to notify or assist under the VCAA is moot, as that portion of the Veteran's claim not being granted herein has been remanded for further development.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101, effective October 17, 2008.  See 38 C.F.R. § 4.104 (2013).  Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2014).



Analysis

The Veteran seeks a higher initial rating for his service-connected hypertension.  During the June 2014 Board hearing, the Veteran reported that his blood pressure increases when he has pain.  He further stated that the systolic reading is about 160 and his diastolic reading is never over 110.  VA treatment records in the claims file reflect that the Veteran has been followed for his diagnosed hypertension and has been prescribed different medications for control including Atenolol, Hydrochlorothiazide, and Lisinopril.  His blood pressure readings are as follows: 145/102 in October 2009, 161/105, 151/107, and 146/106 in October 2010, 148/101 and 146/100 in May 2011, 155/103 and 150/101 in November 2011, 138/100 in December 2011, and 157/107 in June 2014.

In light of the above, the Board finds that the criteria for a 10 percent disability rating for the Veteran's hypertension have been met under Diagnostic Code 7101 for the entire period on appeal.  As shown above, the Veteran is shown to have a history of diastolic blood pressure readings of 100 or greater, and his blood pressure requires continuous medication.  

With regard to whether the evidence of record establishes entitlement to an initial rating in excess of 10 percent, the Board notes that none of the medical evidence of record at this time shows diastolic pressure readings of 110 or more, or systolic pressure readings of 200 or more so as to warrant the next higher 20 percent scheduler rating.  Therefore, at this time, entitlement to the next higher rating is not shown.  Because, however, it appears that certain VA treatment records may be missing from the claims file, the Board has remanded herein the issue of entitlement to an initial disability rating in excess of 10 percent disabling for the Veteran's hypertension for the entire period on appeal.

Although a higher 10 percent initial disability rating is being granted for the entire period on appeal, and entitlement to an initial disability rating in excess of 10 percent is being remanded for further development, the Board has nevertheless considered whether the evidence of record at this time warrants referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, having carefully reviewed the evidence of record, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board adds that the rating criteria contemplate blood pressure readings well in excess of the Veteran's readings shown during the period on appeal, with corresponding higher ratings.  Also, the Veteran has never asserted any unusual disability picture. 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

In sum, the preponderance of the evidence is in favor of granting a 10 percent rating for the entire period on appeal for the Veteran's hypertension; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Entitlement to an initial disability rating in excess of 10 percent is addressed in the remand section below.


ORDER

Entitlement to an initial 10 percent rating, but no higher, for hypertension, is granted.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the remaining issues on appeal.

The Veteran's complete service treatment records have not been obtained.  Although, the RO requested the Veteran's service treatment records in November 2008, only the service treatment records only from June 1989 through December 1990 have been associated with the claims file.  There are no service treatment records from the Veteran's first period of active duty from February 1985 to February 1989.  Therefore, these records should be sought on remand. 

The Veteran has also claimed entitlement to service connection for headaches, joint pain, a memory problem, brain growth, muscle twitching and fine shaking muscles, polyneuropathy, sleep problems, stomach acid, and loose bowel condition all to include as due to an undiagnosed illness.  He has submitted various internet articles indicating a relationship between his symptomatology and receipt of vaccinations.  The Veteran's VA and private treatment records show diagnoses including fibromyalgia, irritable bowel syndrome (IBS), colitis, gastroesophageal reflux disease (GERD), obstructive sleep apnea, mild cerebral atrophy, peripheral neuropathy, and carpal tunnel syndrome.  It is unclear which, if any, of the issues being remanded are manifestations of the diagnosed conditions noted above and thus represent distinct disabilities or represent symptoms of undiagnosed illness. The Board therefore finds it necessary to remand the issues for service connection for VA examination(s) and etiology opinions that address whether any of the claimed conditions are due to an undiagnosed illness or are manifestations of the diagnosed conditions, and if so whether any of the diagnosed conditions are related to service, to include any in-service vaccinations.  

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  In addition, the Board finds that a remand is necessary so that any outstanding VA treatment records from the Loma Linda VA Medical Center (VAMC) may be associated with the claims file before a decision may be made on the Veteran's claims.  VA treatment records from July 2006 through March 2009 have been associated with the claims file.  The Veteran submitted additional VA treatment records dated through January 2012.  However, it appears that additional VA treatment records may be available.  Therefore,  the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate sources in order to conduct a search for additional service treatment records, including from the Veteran's period of service from February 1985 to February 1989. 

If additional records are not available, or if the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be so informed in writing.

2.  Obtain copies of all outstanding VA medical records from the Loma Linda VAMC and associate them with the claims file.

3.  The Veteran should be scheduled for an appropriate VA examination (or examinations) to determine the nature and etiology of his complaints of (a) headaches, (b) joint pain, (c) memory problems, (d) brain growth, (e) muscle twitching, (f) fine shaking muscles, (g) polyneuropathy, (h) sleep problems, (i) stomach acid, and (j) loose bowel condition. 

The entire claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

With respect to each of the above complaints, the examiner should respond to the following:

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms of any of the above noted complaints. 

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to known clinical diagnoses, to include fibromyalgia, IBS, colitis, GERD, obstructive sleep apnea, mild cerebral atrophy, peripheral neuropathy, and carpal tunnel syndrome. 

(c) If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (50% probability or higher) related to the Veteran's military service, to include in-service vaccinations. 

(d) If the examiner finds that there is no evidence of any claimed signs and symptoms, the examiner should so state. 

(e) If the examiner finds that there is objective evidence of claimed signs and symptoms which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A rationale should be furnished for all opinions.

4.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


